Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on February 8, 2022.

Status of Claims
Claims 1, 2, 9-12 and 19-20 have been amended.
Claims 1-20 are currently pending and have been examined. 
	
	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 12, 2021 and April 10, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 9 is objected to because of the following informalities:  The claim states “wherein the first set of content is specific to the first group products” Examiner believes this to be a typographical error and should read “wherein the first set of content is specific to the first group of products.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and 11 recite “identify, for the individual sets of products the individual users own and have interacted with prior to the ride in the vehicle, groups of products included in the individual sets of products, wherein an individual group of products includes products having one or more values of one or -2-DeKeyser, et al. - 16/189,830 Attorney Docket No.: 45WE-278309 more product attributes in common, such that the first set of products includes a first group of products and a second group  of products the first group of products including the products of the first set of products having a first value of a first product attribute in common, and the second group of products including the products of the first set of products having a second value of the first product attribute in common…” Examiner is unable to find support this limitation.  There is no second group supported by the specification or drawings.  At best Examiner finds in paragraph [0061] a disclosure directed to prioritizing the groups of products by first attribute and a second attribute. The claim appears to differentiate between three groups: first set of products, first group and second group.  However, it seems that specification supports products owned by a user are first grouped by a first attribute (example: brand) and a second attribute (example: price) but also that the first set of products is also defined by the first attribute. Therefore, it appears that there are only two considerations: products grouped by a first attribute and ranked/ identified by a second attribute, not groups. Examiner has found prior art to address this. Claims 2 -10, 12-20 depend from claims 1 and 11 and do not cure the deficiencies above.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-9, 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parundekar et al. (2014/0201004) in view of Burr et al. (2016/0005070).

Claim 1 
Parundekar discloses technology for determining an interactive advertisement for presentation to the user in a vehicle based on the user data.
a vehicle; and one or more physical processors carried by the vehicle, the one or more physical processors carried by the vehicle being configured by machine readable instructions to: detect presence of individual users near and/or within an interior of the vehicle; identify the individual users detected as being near and/or within the interior of the vehicle ; in response to identifying the individual users detected as being near and/or within the interior of the vehicle, (Parundekar [0078][0097]); See “the sensors 140 can detect that three people are sitting in the vehicle.”
identify, for the individual users, in-vehicle content specific to the individual groups of products and control one or more vehicle components coupled to the vehicle to provide the in-vehicle content specific to the individual groups  of products with the relatively greater quantity of products, including controlling a first vehicle component to provide the first set of content. (Parundekar [0180]) See at least “The navigation application can generate a search result including a list of recommended restaurants [where the recommended restaurant type [product] is the group]. The list of recommended restaurants can be generated based on user data associated with the user (e.g., user behavior, user history [restaurant experience already had by the user], etc.). The navigation application can present the search result via a console display of the vehicle [in vehicle content]. See also [0074] where the history of the user indicates that the user likes the category of Italian restaurants because they visit those restaurants at a high frequency than other types of restaurants. See also [0180] where the reference teaches providing in vehicle suggestions based on user data, where the user data indicated a category of Italian food because that is indicated to be the most visited type of restaurant by the user. While the reference is referring to frequently visited restaurant types, it would be obvious to modify the reference to reflect products because the goal is to provide information based on what the user history suggests would be receptive by the user.
Parundekar does not teach identifying products the user owns. Burr teaches:
obtain user information for the individual users, the user information for the individual users identifying individual sets of products the individual users own and have  interacted with by the individual users, such that first user information for a first user is obtained, the first user information  identifying a first set of products owned by the first user and interacted with by the first user (Burr [0042]);  See “Such a profile may include, for example, the personal purchase and/or shopping history of the consumer gathered from the shopping activities of the consumer on the web site of the merchant and its business partners,…” See also “the personal information may be derived from observations of consumer shopping behavior including social indications such as, for example, expressions of feeling or relationships with products such as "Like," "Want," and "Have/Own." See [0046] “the analysis of information representative of purchase selections or social networking activity of a group of consumers other than the consumer may be based on observations collected by monitoring a group of consumers [identify, for individual users sets of products].”
identify, for the individual sets of products the individual users own and have interacted with prior to the ride in the vehicle, groups of products included in the individual sets of products, wherein an individual group of products includes products having one or more values of one or -2-DeKeyser, et al. - 16/189,830 Attorney Docket No.: 45WE-278309 more product attributes in common, such that the first set of products includes a first group  of products and a second group of products, the first group  of products including the products of the first set of products having a first value of a first product attribute in common, and the second group of products including the products of the first set of products having a second value of the first product attribute in common; (Burr [0008][0045]-[0048][0059]) Where paragraph [0008] teaches that the groups  of products are identified based on items already purchased [owned] by the user. See [0046] and [0048] where the reference teaches that a collection of a number of products are gathered that are likely to be of interest to a user based on items already selected by the user. See Figure 3A and [0067] where the groups of items are displayed based on a user purchase history. See also [0059] where the reference teaches calculating a value based on factors such as “whether the user has purchased the same item or items in the same family or type of product in the past…” Examiner interprets the group of products identified to be the “items of the same family” described by the reference.
determine, for the individual users, individual quantities of products included in individual groups  of products, including determining the first group of products includes a first quantity of products, and the second group of products includes a second quantity (Burr [0067]); See at least “The certain number of product items may be ordered on the display according to a rank value calculated based on, by way of example and not limitation, an analysis of information about the items in a collection of items, and the order of the displayed items may be in order of likelihood of purchase by the user. As previously discussed above, a system in accordance with the present disclosure may, for each product item in the collection, calculate a value reflecting or representing a combination of factors that influence the likelihood of purchase of the item by this specific user.” See also [0067] “A subset of the collection made up of a particular number of the product or service items in the collection may be selected for promotion to the consumer, in order of decreasing level of interest or likelihood of purchase by the consumer.”
individual groups of products with a relatively greater quantity of products within the individual sets of products, an individual groups of products including products having one or more values of one or more product attributes in common, such that in response to the first quantity of products being greater than the second quantity of products, a first set of content specific to the first groups of products included in the first set of products is  [presented to the user] (Burr [0067]) See at least “The certain number of product items may be ordered on the display according to a rank value calculated based on, by way of example and not limitation, an analysis of information about the items in a collection of items, and the order of the displayed items may be in order of likelihood of purchase by the user. As previously discussed above, a system in accordance with the present disclosure may, for each product item in the collection, calculate a value reflecting or representing a combination of factors that influence the likelihood of purchase of the item by this specific user. 
Burr does not explicitly disclose the limitation within a vehicle environment . However, Burr teaches identifying and promoting Recommended product items, It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this could occur in any location, including a vehicle because the advertiser has a captive audience. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content, as taught by Parundekar, the method of using current personal information of a consumer to identify and provide related content, as taught by Burr, to increase purchases for items of interest to the user.


Claim 2 
Parundekar teaches in vehicle display of products/ services based on a user history of past purchases. 
in-vehicle content; control the one or more vehicle components to provide the in-vehicle content  (Parundekar [0078][0097]); See “the sensors 140 can detect that three people are sitting in the vehicle.” See also Parundekar [0180] See at least “The navigation application can generate a search result including a list of recommended restaurants [where the recommended restaurant [product] is based on the type of restaurant that the user likes]. The list of recommended restaurants can be generated based on user data associated with the user (e.g., user behavior, user history [restaurant experience already had by the user], etc.). The navigation application can present the search result via a console display of the vehicle [in vehicle content].	
Parundekar does not teach prioritizing the display.  Burr teaches displaying content based on prioritization:
wherein the one or more physical processors are further configured by the machine-readable instructions to: prioritize the provision of the identified content, wherein prioritization is based on one or more other values of one or more other product attributes of the products included in the individual groups of products, such that content within the first set of content is prioritized based on values of a second product attribute of the products included in the first groups of products (Burr [0067]) See “The certain number of product items may be ordered on the display according to a rank value calculated based on, by way of example and not limitation, an analysis of information about the items in a collection of items, and the order of the displayed items may be in order of likelihood of purchase by the user. Where the display is prioritized by the likelihood that a user will engage. See also 0058] where the reference teaches that the attribute of trending items along with the attribute of personal information about the user [previous category of purchases] is used to determine items  likely of  interest to the user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content, as taught by Parundekar, the method of prioritizing products to aid in targeting content, as taught by Burr, to provide the most relevant content during a car ride. 

Claim 3 
Parundekar discloses the limitations above, but does not teach that the first product attribute is product brand. Burr teaches:
wherein the first product attribute is product brand (Burr [0043][0044]). See at least “Preference information may also be derived based upon online shopping activities such as, by way of example and not limitation, the number of consumer page views of particular products, brands, styles, designers, manufacturers, or models.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content, as taught by Parundekar, the method of identifying products brands to aid in targeting content, as taught by Burr, to provide more relevant targeted content. 

Claim 7 
Parundekar discloses the limitations above, but does not teach that the first product is an individual product includes a good and/or a service. Burr teaches:
wherein an individual product includes a good and/or a service (Burr [0008]). See “a group of four products of a collection of products selected for recommendation to the consumer for an "express purchase," based on a number of factors including purchase history information of the consumer, in accordance with the present disclosure.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content, as taught by Parundekar, the method of the product being an individual product includes a good and/or a service, as taught by Burr, to include all relevant content to the user. 

Claim 8 
Parundekar discloses the limitations above, but does not teach what the individual products include. Burr teaches:
wherein an individual good includes one or more of a toy, a game console, a book, or an article of clothing, and an individual service includes one or more of a video game, an attraction at a theme park, or a movie watching experience (Burr [0056]). See at least “At block 234, the method uses the information about the items in the "shopping cart;" personal information about the user that is maintained by a system such as, for example, the host system 68 on the data repository 68A; and a set of business rules, to identify a collection of additional, product items that are likely to be of interest to, and therefore likely to be purchased by the user. Such items make be selected by the system because they are related to items in the order just placed, or to past purchases by the user [products owned by the user], by way of example and not limitation, attachments, accessories, and/or add-ons for a previously purchased tool, appliance or clothing ensemble.” items may only be selected if they are "in-stock" items.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content, as taught by Parundekar, the method of identifying what is induced with the goods and services, as taught by Burr, to narrow the type of information given to the user.

Claim 9
Parundekar discloses the limitations above, but does not teach that the first set of content is specific to the first group products. Burr teaches:
wherein the first set of content is specific to the first group products by virtue of the first set of content being representative of the first value of the first product attribute (Burr [Figure 2C, 244]). See “Display product information for highest ranked N products.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content, as taught by Parundekar, that the first set of content is specific to the first group of products, as taught by Burr, to provide more relevant content to the rider. 

Claim 11
Penilla discloses the following limitations:
detecting, by the one or more physical processors carried by the vehicle, presence of individual users near and/or within an interior of the vehicle (Parundekar [0078][0097]); See “the sensors 140 can detect that three people are sitting in the vehicle.”
identifying, by the one or more physical processors carried by the vehicle, in- vehicle content specific to the individual groups of products; controlling, by the one or more physical processors carried by the vehicle, one or more vehicle components coupled to the vehicle to provide the in-vehicle content specific to the individual groups  of products, including controlling a first vehicle component to provide the first set of content (Parundekar [0180]) See at least “The navigation application can generate a search result including a list of recommended restaurants [where the recommended restaurant type [product] is the group]. The list of recommended restaurants can be generated based on user data associated with the user (e.g., user behavior, user history [restaurant experience already had by the user], etc.). The navigation application can present the search result via a console display of the vehicle [in vehicle content]. See also [0074] where the history of the user indicates that the user likes the category of Italian restaurants because they visit those restaurants at a high frequency than other types of restaurants. See also [0180] where the reference teaches providing in vehicle suggestions based on user data, where the user data indicated a category of Italian food because that is indicated to be the most visited type of restaurant by the user. While the reference is referring to frequently visited restaurant types, it would be obvious to modify the reference to reflect products because the goal is to provide information based on what the user history suggests would be receptive by the user.
Parundekar does not teach identifying products the user owns. Burr teaches:
identifying, by the one or more physical processors carried by the vehicle, the individual users detected as being near and/or within the interior of the vehicle;-5-DeKeyser, et al. - 16/189,830Attorney Docket No.: 45WE-278309 in response to identifying the individual users detected as being near and/or within the interior of the vehicle, obtaining, by the one or more physical processors carried by the vehicle, user information for the individual users, the user information for the individual users identifying individual sets of products the individual users own and have interacted with by the individual users prior to a ride in the vehicle, including obtaining first user information for a first user, the first user information identifying a first set of products owned by the first user and interacted with by the first user prior to the ride in the vehicle (Burr [0042]);  See “Such a profile may include, for example, the personal purchase and/or shopping history of the consumer gathered from the shopping activities of the consumer on the web site of the merchant and its business partners,…” See also “the personal information may be derived from observations of consumer shopping behavior including social indications such as, for example, expressions of feeling or relationships with products such as "Like," "Want," and "Have/Own." See [0046] “the analysis of information representative of purchase selections or social networking activity of a group of consumers other than the consumer may be based on observations collected by monitoring a group of consumers [identify, for individual users sets of products].”
identifying, by the one or more physical processors carried by the vehicle, groups of products included in the individual sets of products, wherein an individual group  of products includes products having one or more values of one or more product attributes in common, including identifying a first group of products and a second group of products included in the first set of products, the first group of products including the products of the first set of products having a first value of a first product attribute in common, and the second group of products including the products of the first set of products having a second value of the first product attribute in common (Burr [0008][0045]-[0048][0059]) Where paragraph [0008] teaches that the groups  of products are identified based on items already purchased [owned] by the user. See [0046] and [0048] where the reference teaches that a collection of a number of products are gathered that are likely to be of interest to a user based on items already selected by the user. See Figure 3A and [0067] where the groups of items are displayed based on a user purchase history. See also [0059] where the reference teaches calculating a value based on factors such as “whether the user has purchased the same item or items in the same family or type of product in the past…” Examiner interprets the group of products identified to be the “items of the same family” described by the reference.
determining, by the one or more physical processors carried by the vehicle, individual quantities of products included in individual groups of products, including determining the first group of products includes a first quantity of products, and the second group of products includes a second quantity (Burr [0067]); See at least “The certain number of product items may be ordered on the display according to a rank value calculated based on, by way of example and not limitation, an analysis of information about the items in a collection of items, and the order of the displayed items may be in order of likelihood of purchase by the user. As previously discussed above, a system in accordance with the present disclosure may, for each product item in the collection, calculate a value reflecting or representing a combination of factors that influence the likelihood of purchase of the item by this specific user.” See also [0067] “A subset of the collection made up of a particular number of the product or service items in the collection may be selected for promotion to the consumer, in order of decreasing level of interest or likelihood of purchase by the consumer.”
with a relatively greater-6-DeKeyser, et al. - 16/189,830 Attorney Docket No.: 45WE-278309 quantity of products including products having one or more values of one or more product attributes in common, including in response to the first quantity of products being greater than the second quantity of products, identifying a first set of content specific to the first groups of products [is presented to the user] (Burr [0067]) See at least “The certain number of product items may be ordered on the display according to a rank value calculated based on, by way of example and not limitation, an analysis of information about the items in a collection of items, and the order of the displayed items may be in order of likelihood of purchase by the user. As previously discussed above, a system in accordance with the present disclosure may, for each product item in the collection, calculate a value reflecting or representing a combination of factors that influence the likelihood of purchase of the item by this specific user.
Burr does not explicitly disclose the limitation within a vehicle environment . However, Burr teaches identifying and promoting Recommended product items, It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this could occur in any location, including a vehicle because the advertiser has a captive audience. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content, as taught by Parundekar, the method of using current personal information of a consumer to identify and provide related content, as taught by Burr, to increase purchases for items of interest to the user.

Claim 12 
Parundekar teaches in vehicle display of products/ services based on a user history of past purchases. Parundekar does not teach prioritizing the display.  Burr teaches display content based on prioritization:
prioritizing the provision of the identified in-vehicle content, wherein the prioritization is based on one or more other values of one or more other product attributes of the products included in the individual groups of products, including prioritizing content within the first set of content based on values of a second product attribute of the products included in the first group of products; and control controlling the one or more vehicle components to provide the in-vehicle content based on the prioritization (Burr [0067]) See “The certain number of product items may be ordered on the display according to a rank value calculated based on, by way of example and not limitation, an analysis of information about the items in a collection of items, and the order of the displayed items may be in order of likelihood of purchase by the user. Where the display is prioritized by the likelihood that a user will engage.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content, as taught by Parundekar, the method of prioritizing products to aid in targeting content, as taught by Burr, to provide the most relevant content during a car ride. 

Claim 13
Parundekar discloses the limitations above, but does not teach that the first product attribute is product brand. Burr teaches:
wherein the first product attribute is product brand (Burr [0043][0044]). See at least “Preference information may also be derived based upon online shopping activities such as, by way of example and not limitation, the number of consumer page views of particular products, brands, styles, designers, manufacturers, or models.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content, as taught by Parundekar, the method of identifying products brands to aid in targeting content, as taught by Burr, to provide more relevant targeted content. 

Claim 17 
Parundekar discloses the limitations above, but does not teach that the first product is an individual product includes a good and/or a service. Burr teaches:
wherein an individual product includes a good and/or a service (Burr [0008]). See “a group of four products of a collection of products selected for recommendation to the consumer for an "express purchase," based on a number of factors including purchase history information of the consumer, in accordance with the present disclosure.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content, as taught by Parundekar, the method of the product being an individual product includes a good and/or a service, as taught by Burr, to include all relevant content to the user. 

Claim 18
Parundekar discloses the limitations above, but does not teach what the individual products include. Burr teaches:
wherein an individual good includes one or more of a toy, a game console, a book, or an article of clothing, and an individual service includes one or more of a video game, an attraction at a theme park, or a movie watching experience (Burr [0056]). See at least “At block 234, the method uses the information about the items in the "shopping cart;" personal information about the user that is maintained by a system such as, for example, the host system 68 on the data repository 68A; and a set of business rules, to identify a collection of additional, product items that are likely to be of interest to, and therefore likely to be purchased by the user. Such items make be selected by the system because they are related to items in the order just placed, or to past purchases by the user [products owned by the user], by way of example and not limitation, attachments, accessories, and/or add-ons for a previously purchased tool, appliance or clothing ensemble. “items may only be selected if they are "in-stock" items.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content, as taught by Parundekar, the method of identifying what is induced with the goods and services, as taught by Burr, to narrow the type of information given to the user.



Claim 19 
Parundekar discloses the limitations above, but does not teach that the first set of content is specific to the first group products. Burr teaches:
wherein the first set of content is specific to the first group products by virtue of the first set of content being representative of the first value of the first product attribute (Burr [Figure 2C, 244]). See “Display product information for highest ranked N products.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content, as taught by Parundekar, that the first set of content is specific to the first group of products, as taught by Burr, to provide more relevant content to the rider. 


Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Parundekar et al. (2014/0201004) and Burr et al. (2016/0005070) in view of Penilla (9,467,515).

Claim 4 
The combination of Parundekar and Burr teach using user data regarding items previously purchased or owned to present targeted content within a vehicle. Neither teach the following specific attributes of the product. Penilla discloses the limitations as shown:
wherein the first product attribute is time period of interaction (Penilla [Column 42 Lines 14-20]). See “Other contextual information can be mined, including a learned profile of the user, which shows what the user likes, does, prefers, has done over time [time period of interaction] as a pattern, etc.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content and identifying products owned by a user, as taught by Parundekar and Burr, the method of identifying product attributes, as taught by Penilla, to provide more targeted content that is relevant to the user. 

Claim 5 
The combination of Parundekar and Burr teach using user data regarding items previously purchased or owned to present targeted content within a vehicle. Neither teach the following specific attributes of the product. Penilla discloses the limitations as shown:
wherein the first product attribute is frequency of use (Penilla [Column 35 Lines 23-35]). See “Past actions 2210 are logged into a database either locally on the vehicle computer or remotely which are fed into to module 2216. In this example, data about when the user's actions are stored, along with unique identifiers that will allow assumptions to be made in the future. These identifiers include times, dates, rates, capacities, temperatures, frequency, degrees, distance, etc.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content and identifying products owned by a user, as taught by Parundekar and Burr, the method of identifying specific product attributes, as taught by Penilla, to provide more targeted content that is relevant to the user. 

Claim 6 
The combination of Parundekar and Burr teach using user data regarding items previously purchased or owned to present targeted content within a vehicle. Neither teach the following specific attributes of the product. Penilla discloses the limitations as shown:
wherein the first product attribute is cost  (Penilla [Column 35 Lines 23-35]). See “Past actions 2210 are logged into a database either locally on the vehicle computer or remotely which are fed into to module 2216. In this example, data about when the user's actions are stored, along with unique identifiers that will allow assumptions to be made in the future. These identifiers include times, dates, rates, capacities, temperatures, frequency, degrees, distance, etc.”
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content and identifying products owned by a user, as taught by Parundekar and Burr, the method of identifying specific product attributes, as taught by Penile, to provide more targeted content that is relevant to the user. 

Claim 14 
The combination of Parundekar and Burr teach using user data regarding items previously purchased or owned to present targeted content within a vehicle. Neither teach the following specific attributes of the product. Penilla discloses the limitations as shown:
wherein the first product attribute is time period of interaction  (Penilla [Column 42 Lines 14-20]). See “Other contextual information can be mined, including a learned profile of the user, which shows what the user likes, does, prefers, has done over time [time period of interaction] as a pattern, etc.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content and identifying products owned by a user, as taught by Parundekar and Burr, the method of identifying specific product attributes, as taught by Penilla, to provide more targeted content that is relevant to the user. 

Claim 15 
The combination of Parundekar and Burr teach using user data regarding items previously purchased or owned to present targeted content within a vehicle. Neither teach the following specific attributes of the product. Penilla discloses the limitations as shown:
wherein the first product attribute is frequency of use  (Penilla [Column 35 Lines 23-35]). See “Past actions 2210 are logged into a database either locally on the vehicle computer or remotely which are fed into to module 2216. In this example, data about when the user's actions are stored, along with unique identifiers that will allow assumptions to be made in the future. These identifiers include times, dates, rates, capacities, temperatures, frequency, degrees, distance, etc.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content and identifying products owned by a user, as taught by Parundekar and Burr, the method of identifying specific product attributes, as taught by Penilla, to provide more targeted content that is relevant to the user. 

Claim 16 
The combination of Parundekar and Burr teach using user data regarding items previously purchased or owned to present targeted content within a vehicle. Neither teach the following specific attributes of the product. Penilla discloses the limitations as shown:
wherein the first product attribute is cost (Penilla [Column 35 Lines 23-35]). See “Past actions 2210 are logged into a database either locally on the vehicle computer or remotely which are fed into to module 2216. In this example, data about when the user's actions are stored, along with unique 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content and identifying products owned by a user, as taught by Parundekar and Burr, the method of identifying specific product attributes, as taught by Penilla, to provide more targeted content that is relevant to the user. 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parundekar et al. (2014/0201004) and Burr et al. (2016/0005070) in view of Finbow (2017 /0270502).

Claim 10
The combination of Parundekar and Burr teach using user data regarding items previously purchased or owned to present targeted content within a vehicle. Neither teach the detecting of products in a vehicle. Finbow discloses the limitations as shown:
wherein the one or more physical processors are further configured by the machine-readable instructions to: detect presence of individual products near and/or within the interior of the vehicle and wherein the individual groups of products  include the individual products detected near and/or within the interior of the vehicle (Finbow [0005]) See at least “the invention provides a sensor system comprising a sensor housing, a sensor contained within said housing, said sensor being configured to detect one or more characteristics of a passive tag or of a physical object representative of a specific product…” See [0021] where the sensors are within a vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content and identifying products owned by a user, as taught by Parundekar and Burr, the method of identifying specific product attributes, as taught by Finbow, to provide more targeted content that is relevant to the user.

Claim 20 
The combination of Parundekar and Burr teach using user data regarding items previously purchased or owned to present targeted content within a vehicle. Neither teach the detecting of products in a vehicle. Finbow discloses the limitations as shown:
wherein the one or more physical processors are further configured by the machine-readable instructions to: detect presence of individual products near and/or within the interior of the vehicle and wherein the individual groups of products  include the individual products detected near and/or within the interior of the vehicle (Finbow [0005]) See at least “the invention provides a sensor system comprising a sensor housing, a sensor contained within said housing, said sensor being configured to detect one or more characteristics of a passive tag or of a physical object representative of a specific product…” See [0021] where the sensors are within a vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content and identifying products owned by a user, as taught by Parundekar and Burr, the method of identifying specific product attributes, as taught by Finbow, to provide more targeted content that is relevant to the user.


 
Response to Arguments
Applicant’s arguments with respect to the rejection under 35 USC 103 but they are not persuasive. 

Applicant Argues: Burr does not describe "identify, for the individual sets of products the individual users own and have interacted with prior to the ride in the vehicle, groups of products included in the individual sets of products" (emphasis added).

Examiner respectfully disagrees. See Burr [0059] where the reference teaches calculating a value based on factors such as “whether the user has purchased the same item or items in the same family or type of product in the past…” Examiner interprets the group of products identified to be the “items of the same family” described by the reference.


Applicant Argues:  Burr is silent to characterizing the "purchase history information" by 1) grouping products into groups based on commonality of one or more values of one or more product attributes, and/or 2) basing the identification of in-vehicle content to present on a group having a relatively greater quantity of products compared to other groups.

Examiner respectfully disagrees. The reference teaches a system that may,  for each product item in the collection, calculate a value reflecting or representing a combination of factors that influence the likelihood of purchase of the item by this specific user. These values are ranked or ordered by greater quantity. Examiner interprets the combination of factors to address the combination of attributes.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681